              Case 2:20-cv-00295-JLR Document 23 Filed 01/06/21 Page 1 of 4




 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10          MAYZE DANIELS, et al.                         CASE NO. C20-0295JLR

11                               Plaintiffs,              ORDER GRANTING MOTION
                   v.                                     TO COMPEL
12
            NATIONAL RAILROAD
13
            PASSENGER CORPORATION, et
14          al.,

15                               Defendants.

16          Before the court is a discovery dispute between Defendant National Railroad
17   Passenger Corporation (“Amtrak”) and Plaintiffs Mayze Daniels and Darrell Parodi
18   (collectively, “Plaintiffs”). Based on the court’s review of the submissions, the
19   applicable law, and the rationale provided during the telephonic motion hearing, the court
20   GRANTS Amtrak’s motion to compel (MTC (Dkt. # 18)).
21          On December 17, 2020, the court ordered the parties to submit statements on the
22   discovery issue and recognized that Amtrak’s motion to compel shall stand as its


     ORDER - 1
              Case 2:20-cv-00295-JLR Document 23 Filed 01/06/21 Page 2 of 4




 1   statement. (Order (Dkt. # 21) at 1-2.) The court additionally ordered the parties to

 2   appear at a telephonic hearing on January 5, 2021, at 1:00 p.m. and provided the call-in

 3   information. (Order at 2.) The court directed the Clerk to send a copy of the order to the

 4   Plaintiffs (id.), and the court has not received any indication that the order failed to reach

 5   the Plaintiffs (see generally Dkt.). Plaintiffs did not file a statement. (See generally id.)

 6   The court held a telephonic conference at the scheduled time, but Plaintiffs did not

 7   appear. At the conference, Amtrak stated that it has been unable to reach Plaintiffs over

 8   the last few months despite several emails and calls. Written communication from the

 9   court has similarly not been responded to. (See generally Dkt.)

10          Amtrak first seeks to compel Plaintiffs to serve initial disclosures. (MTC at 1-2.)

11   Federal Rule of Civil Procedure 26(a)(1)(A) requires parties to make initial disclosures

12   concerning individuals likely to have discoverable information; documents that the

13   disclosing party may use to support its claims; computation of damages; and any

14   insurance information. Fed. R. Civ. Pro. 26(a)(1)(A). Here, the Plaintiffs’ initial

15   disclosures were due on May 18, 2020—roughly seven months ago. (4/20/20 Order (Dkt.

16   # 12) at 1.) They offer no explanation as to their delay. (See generally Dkt.)

17   Accordingly, the court grants Amtrak’s motion to compel Plaintiffs to serve initial

18   disclosures.

19          Amtrak additionally seeks to compel Plaintiffs to fully respond to five

20   interrogatories and three requests for production. (MTC at 5-10.) Litigants are entitled to

21   discovery that is “relevant to the claim or defense of any party.” Surfvivor Media, Inc. v.

22   Survivor Prods., 406 F.3d 625, 635 (9th Cir. 2005). Amtrak seeks medical information


     ORDER - 2
              Case 2:20-cv-00295-JLR Document 23 Filed 01/06/21 Page 3 of 4




 1   related to Plaintiffs’ purported injuries and health before the alleged incident; a

 2   breakdown of Plaintiffs’ damages calculation; contact information and details about

 3   potential witnesses and their knowledge of the alleged incident; and social media

 4   information. (MTC at 2-4.) The court finds that these requests are relevant to Amtrak’s

 5   ability to litigate this case and proportional to the needs of the case, and the Plaintiffs

 6   have not objected otherwise. Fed. R. Civ. Pro. 26(b)(1); (see generally Dkt.) And yet,

 7   despite agreeing to provide supplemental responses, the Plaintiffs have failed to fully

 8   comply. (See Nolel Decl. (Dkt. # 19) ¶¶ 3-7, Exs. B-F.) Accordingly, the court grants

 9   Amtrak’s motion to compel Plaintiffs to fully respond to the interrogatories and requests

10   for production.

11          The court acknowledges the Plaintiffs’ pro se status but reminds them that they

12   “must follow the same rules of procedure that govern other litigants.” Briere v. Chertoff,

13   271 F. App’x 682, 683 (9th Cir. 2008). The court further reminds Plaintiffs that Federal

14   Rule of Civil Procedure 37 authorizes sanctions against a party who fails to obey an order

15   to provide discovery, including monetary fines, evidentiary sanctions, or dismissal. Fed.

16   R. Civ. Pro. 37(b). Five factors are weighed to determined whether to dismiss a case for

17   failing to comply with a court order: (1) the public’s interest in expeditious resolution of

18   litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to

19   defendants; (4) the public policy favoring disposition of cases on their merits; and (5) the

20   availability of less drastic sanctions. Malone v. United States Postal Servs., 833 F.2d

21   128, 130 (9th Cir. 1987). While these factors do not justify dismissal at this time, the

22   court cautions Plaintiffs that further non-compliance will alter the analysis of the factors


     ORDER - 3
              Case 2:20-cv-00295-JLR Document 23 Filed 01/06/21 Page 4 of 4




 1   above. Any failure to timely comply with this order in good faith will result in sanctions,

 2   including and up to dismissal.

 3          Based on the foregoing, the court ORDERS Plaintiffs to produce the following:

 4          (1) Initial disclosures pursuant to Federal Rule of Civil Procedure 26(a)(1)(A);

 5          (2) Medical provider information as articulated in interrogatories 12 and 13,

 6             including contact information;

 7          (3) Copies of medical bills and expenses related to the underlying incident as

 8             articulated in request for production 12;

 9          (4) Damages calculations and supporting documentation as articulated in

10             interrogatory 14;

11          (5) Witness information as articulated in interrogatory 15, including their contact

12             information and a summary of their knowledge; and

13          (6) Social media data as articulated in interrogatory 17 and requests for production

14             11 and 13.

15   The court further ORDERS Plaintiffs to provide the above to both Amtrak and the court.

16   This information must be received by Amtrak and the court before or on January 25,

17   2021. The Clerk is DIRECTED to send a copy of this order to Plaintiffs.

18          Dated this 6th day of January, 2021.

19

20                                                    A
                                                      JAMES L. ROBART
21
                                                      United States District Judge
22


     ORDER - 4
